Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramaswamy et al. (U.S. 2018/0308736 A1) in view of Kasai et al. (U.S. 2021/0208194 A1) and further in view of Yoo et al. (U.S. 2019/0164851 A1).
Regarding claim 1, Ramaswamy et al. disclose an apparatus for testing a semiconductor device 15 as seen in Fig. 1, comprising: a tester via a chuck 210 (see par. 0021); an interface board 218 disposed over the tester 210 and configured to receive the semiconductor device 212 and connect the semiconductor device to the tester 210 (see par. 0021); a shield 202 (including ground shield 222 & lid 206) disposed over the chuck 210 and including a recess 207; a gas-supplying unit 224 including a conduit 226 extending through the shield 202 and accessible to the recess 207 (see Fig. 2 & pars. 0020-0021).
Ramaswamy et al. is not understood to explicitly disclose the newly added limitations wherein the testing signal is transmitted from the tester to the semiconductor device through the interface board, the semiconductor device generates a feedback signal based on the testing signal received, and the feedback signal is transmitted from the semiconductor device to the tester through the interface board; and a temperature-sensing device disposed within the recess; and a controller configured to control and communicate with the tester, the gas-supplying unit and the temperature-sensing device.  In related art, Yoo et al. (U.S. 2019/0164851 A1) to Yoo et al. disclose in Figs. 2-4, the testing signal is transmitted from the tester to the semiconductor device through the interface board 2400 (see par. 0051, wherein the feedback voltage channel 2240 is connected to the feedback voltage output terminal 2440 of the test interface board 2400. The test interface board 2400 measures the driving voltage applied to the DUT 10, and transmits the measured driving voltage to the ATE 2200 through the feedback voltage output terminal 2440), the semiconductor device generates a feedback signal based on the testing signal received, and the feedback signal is transmitted from the semiconductor device to the tester through the interface board (see pars. 0051-0053).  In addition, US 2021/0208194 to Kasai et al. discloses that a temperature-sensing device 31a disposed within the recess 32a (see pars. 0036-0038); and a controller 13 configured to control and communicate with the tester 42, the gas-supplying unit via refrigerant and the temperature-sensing device 31a (see pars. 0026 & 0038-0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield unit taught by Ramaswamy et al.  to include an interface board as taught by Yoo et al. and a temperature sensor as well as a controller as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined enormous measure of information of temperature, pressure, or humidity, or in a gas-filled environment and the feedback signal of these data can be able to transmitted or received from the semiconductor device to the tester through the interface board with a secure, faster, and more reliable connection and therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040). 

    PNG
    media_image1.png
    306
    539
    media_image1.png
    Greyscale

As to claim 2, Ramaswamy et al. is not understood to explicitly disclose that the temperature-sensing device is attached to an interior sidewall of the shield.  In related art, US 2021/0208194 to Kasai et al. discloses that a temperature-sensing device 31a attached to an interior wall within the recess 32a (see Fig. 4 below & pars. 0036-0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield unit taught by Ramaswamy et al.  to include a temperature sensor that attached to the shield wall as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined temperature, pressure, or humidity, or in a gas-filled environment, therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040).
 
    PNG
    media_image2.png
    367
    666
    media_image2.png
    Greyscale

As to claim 3,  Ramaswamy et al. disclose wherein the semiconductor device 121 is disposed on the interface board 218, and the conduit 228 is disposed slightly above the semiconductor device 121 (see par. 0024). 
As to claim 4,  Ramaswamy et al. disclose wherein a gas is flowable from the gas-supplying unit 224 to the recess through the conduit 226 (see pars. 0015 & 0026).
As to claim 5,  Ramaswamy et al. disclose wherein the gas is dry clean air at a predetermined temperature (see par. 0031).  
As to claim 6,  Ramaswamy et al. is not understood to explicitly disclose that wherein the predetermined temperature is between about -50°C and about 120°C. In related art, US 2021/0208194 to Kasai et al. discloses that the gas via refrigerant supply flow through path 32a with a temperature between freezes and boils temperature  (see par. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas unit taught by Ramaswamy et al.  to produce the gas with the predetermined temperature is between about -50°C and about 120°C as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined temperature, pressure, or humidity, or in a gas-filled environment, therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040).
As to claim 7,  Ramaswamy et al. is not understood to explicitly disclose that wherein the temperature-sensing device is a temperature sensor. In related art, US 2021/0208194 to Kasai et al. discloses a temperature sensor  31a (see pars. 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield unit taught by Ramaswamy et al.  to include a temperature sensor as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined temperature, pressure, or humidity, or in a gas-filled environment, therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040).
Regarding claim 8,  Ramaswamy et al. disclose a method of testing a semiconductor device as seen in Figs. 1-6 & pars. 0017-0036 comprising: providing a tester via a chuck 210 (see par. 0021); an interface board 218 disposed over the tester 210 and configured to receive the semiconductor device 212 and connect the semiconductor device to the tester 210 (see par. 0021); a shield 202 (including ground shield 222 & lid 206) disposed over the chuck 210 and including a recess 207; a gas-supplying unit 224 (see Fig. 2 & pars. 0020-0021); disposing the semiconductor device 212 on the interface board 218 (as seen in Figs. 2-3); disposing the shield 202 over the semiconductor device to define a chamber 102 (see par. 0017); supplying a gas from the gas-supplying unit 224 to the chamber 102.
Ramaswamy et al. is not understood to explicitly disclose the newly added limitations wherein the testing signal is transmitted from the tester to the semiconductor device through the interface board, the semiconductor device generates a feedback signal based on the testing signal received, and the feedback signal is transmitted from the semiconductor device to the tester through the interface board; and a temperature-sensing device disposed within the recess; and a controller configured to control and communicate with the tester, the gas-supplying unit and the temperature-sensing device.  In related art, Yoo et al. (U.S. 2019/0164851 A1) to Yoo et al. disclose in Figs. 2-4 the testing signal is transmitted from the tester to the semiconductor device through the interface board 2400 (see par. 0051, wherein the feedback voltage channel 2240 is connected to the feedback voltage output terminal 2440 of the test interface board 2400. The test interface board 2400 measures the driving voltage applied to the DUT 10, and transmits the measured driving voltage to the ATE 2200 through the feedback voltage output terminal 2440), the semiconductor device generates a feedback signal based on the testing signal received, and the feedback signal is transmitted from the semiconductor device to the tester through the interface board (see pars. 0051-0053).  In addition, US 2021/0208194 to Kasai et al. discloses that a temperature-sensing device 31a disposed within the recess 32a (see pars. 0036-0038); and a controller 13 configured to control and communicate with the tester 42, the gas-supplying unit via refrigerant and the temperature-sensing device 31a (see pars. 0026 & 0038-0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield unit taught by Ramaswamy et al.  to include an interface board as taught by Yoo et al. and a temperature sensor as well as a controller as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined enormous measure of information of temperature, pressure, or humidity, or in a gas-filled environment and the feedback signal of these data can be able to transmitted or received from the semiconductor device to the tester through the interface board with a secure, faster, and more reliable connection and therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040). 

As to claim 9,  Ramaswamy et al. disclose further comprising testing the semiconductor device 212 by the tester via chuck 210 when the first temperature is substantially equal to a predetermined temperature or is within a predetermined range of temperatures (see par. 0035).
As to claim 10,  Ramaswamy et al. disclose wherein the supplying of the gas via gas unit 224 and the testing of the semiconductor device 212 are performed simultaneously (see pars. 0024-0027).
As to claims 11-12,  Ramaswamy et al. is not understood to explicitly disclose that wherein the predetermined temperature is between about -50°C and about 120°C or -12°C and -8°C or between 93 °C and 98°C. In related art, US 2021/0208194 to Kasai et al. discloses that the gas via refrigerant supply flow through path 32a with a temperature between freezes and boils temperature  (see par. 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gas unit taught by Ramaswamy et al.  to produce the gas with the predetermined temperature is between about -50°C and about 120°C as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined temperature, pressure, or humidity, or in a gas-filled environment, therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040).
As to claim 13,  Ramaswamy et al. disclose further comprising moving the shield away from the semiconductor device after the testing of the semiconductor device (see par. 0017, wherein a semiconductor wafer, e.g., a silicon wafer, may be moved between chambers of processing system 100 under vacuum conditions during the manufacture of semiconductor devices. This movement may be enabled by various devices included in the processing system 100, e.g., robotic arms, shuttles, etc.). 
As to claim 14,  Ramaswamy et al. disclose further comprising adjusting a temperature or a flow rate of the gas from the gas-supplying unit when the first temperature is substantially greater than or less than a predetermined temperature or is outside of a predetermined range of temperatures (see pars. 0024, wherein Mass flow controllers (not shown) for each process gas, or alternatively, for mixtures of the process gas, may be disposed between the chamber body 202 and the process gas source 224 to regulate the respective flow rates of the process gases).
As to claim 15,  Ramaswamy et al. is not understood to explicitly disclose that measuring a second temperature of the chamber by the temperature-sensing device; transmitting the measurement of the second temperature from the temperature-sensing device to the controller.  In related art, US 2021/0208194 to Kasai et al. discloses that a temperature-sensing device 31a for measuring a second temperature of the chamber (see pars. 0049-0051); and a controller 13 configured to control and communicate with the tester 42, the gas-supplying unit via refrigerant and the temperature-sensing device 31a (see pars.  0051-0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield unit taught by Ramaswamy et al.  to include a temperature sensor as well as a controller as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined temperature, pressure, or humidity, or in a gas-filled environment, therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0049-0055).
As to claim 16,  Ramaswamy et al. disclose further comprising testing the semiconductor device 212 by the tester 210 & 218 when the second temperature is substantially equal to a predetermined temperature or is within a predetermined range of temperatures (see pars. 0050-0054).
As to claim 17,  Ramaswamy et al. disclose further comprising adjusting a temperature or a flow rate of the gas from the gas-supplying unit when the second temperature is substantially greater than or less than a predetermined temperature or is outside of a predetermined range of temperatures (see pars. 0024, wherein Mass flow controllers (not shown) for each process gas, or alternatively, for mixtures of the process gas, may be disposed between the chamber body 202 and the process gas source 224 to regulate the respective flow rates of the process gases).
As to claim 18,  Ramaswamy et al. disclose wherein the supplying of the gas via gas unit 224 and the testing of the semiconductor device 212 are performed simultaneously (see pars. 0024-0027).
As to claim 19,  Ramaswamy et al. disclose wherein the disposing of the shield includes moving the shield toward the semiconductor device until the shield touches the interface board or the tester (see par. 0017, wherein a semiconductor wafer, e.g., a silicon wafer, may be moved between chambers of processing system 100 under vacuum conditions during the manufacture of semiconductor devices. This movement may be enabled by various devices included in the processing system 100, e.g., robotic arms, shuttles, etc.). 
As to claim 20,  Ramaswamy et al. is not understood to explicitly disclose that obtaining an internal temperature of the semiconductor device from the interface board or the tester; transmitting the internal temperature of the semiconductor device from the tester to the controller.  In related art, US 2021/0208194 to Kasai et al. discloses that a temperature-sensing device 31a  for measuring temperature of the chamber (see pars. 0036-0038, wherein temperature of chamber is the same as an internal temperature of the semiconductor device from the interface board or the tester); and a controller 13 configured to control and communicate with the tester 42, the gas-supplying unit via refrigerant and the temperature-sensing device 31a (see pars. 0026 & 0038-0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shield unit taught by Ramaswamy et al.  to include a temperature sensor as well as a controller as taught by Kasai et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to predetermined temperature, pressure, or humidity, or in a gas-filled environment, therefore to improve testing accuracy of the semiconductor device may be increased (see Kasai’s pars. 0006, 0026 & 0038-0040).

Response to Arguments/Amendment
Applicant’s arguments with respect to above rejected claim(s) have been considered but are moot because the new ground of rejection does not rely on the new  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In addition, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoo et al. (U.S. 2019/01644851 A1) is now used to teach a test interface board includes a sensing wiring configured to transmit the measured second voltage to the automatic test equipment. The second voltage is measured at an interior location of the device under test. This teaching is referenced as evidence in the response to arguments set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/ Group-Art 2858
		November 21, 2022.
/LEE E RODAK/            Primary Examiner, Art Unit 2858